 

 

Case 4:16-cv-02462 Document 99 Filed on 05/14/20 in TXSD Page 1 of 2

IN THE UNITED STATES COURT OF APPEALS
United States Courts FOR THE FIFTH CIRCUIT

Southern District of Texas

 

FILED
May 14, 2020
David J. Bradley, Clerk of Court To, 19-2086 \
LUIS ENRIQUE CRISTAIN, A True Copy
Certified order issued May 14, 2020
Plaintiff - Appellee 4

W. Cayu
Vv Clerk, uf Court of Appeals, Fifth Circuit —

HUNTER BUILDINGS & MANUFACTURING, L.P.,

Defendant - Appellant

 

Appeal from the United States District Court
for the Southern District of Texas

 

CLERK'S OFFICE:
Under FED. R. APP. P. 42(b), the appeal is dismissed as of May 14, 2020,

pursuant to appellant's motion.

LYLE W. CAYCE
Clerk of the United States Court
of Appeals for the Fifth Circuit

f ia 4 a Ie Lit Lp

 

By:
Jann M. Wynne, Deputy Clerk

ENTERED AT THE DIRECTION OF THE COURT
 

 

“~ Case 4:16-cv-02462 Document 99 Filed on 05/14/20 in TXSD Page 2 of 2

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

May 14, 2020

Mr. David J. Bradley

Southern District of Texas, Houston
United States District Court

515 Rusk Street

Room 5300

Houston, TX 77002

No. 19-20856 Luis Cristain v. Hunter Buildings & Mfg,
L.P.
USDC No. 4:16-CV-2462

Dear Mr. Bradley,

Enclosed is a copy of the judgment issued as the mandate.

Sincerely,

LYLE W. CAYCE, Clerk
(ge Wnt
ff
Z ;
By:
Jann M. Wynne, Deputy Clerk

504-310-7688

 

cc w/fencl:
Ms. Jakki A. Hansen
Mr. Gregg R. Kronenberger
